CORRECTED OPINION
PER CURIAM.
Finding that the trial court properly applied the applicable provision of the Dade County Home Rule and Charter,1 we affirm the trial court’s holding that Dr. Miriam Alonso is not qualified to participate in the County Commission District 7 election. See Dade County v. Young Democratic Club of Dade County, 104 So.2d 636 (Fla. 1958).
On the cross-appeal of Charles Dusseau and Beverly Phillips, we reverse the final decree insofar as it requires the Dade County Supervisor of Elections to schedule a new primary election. On this point the trial court’s discretion is limited by article 2, section 201(B) of the Home Rule Amendment and Charter of Metropolitan Dade County, Florida.2 We direct that the Supervisor of Elections conduct a run-off election in accordance with the foregoing provisions.
In reaching these results we explicitly do not address any federal questions.
Affirmed in part, reversed in part and remanded with directions.
A candidate must receive a majority of the votes cast to be elected. If no candidate receives a majority of the votes cast there will be a runoff election at the time of the state second primary election between the two candidates receiving the highest number of votes. Should a tie result, the outcome shall be determined by lot.

. Article 1, section 1.04(1), of the Dade County Home Rule and Charter reads as follows:
The Board shall consist of nine members elected as follows:
1. From each of the eight districts there shall be elected by the qualified electors of the county at large a County Commissioner who shall be a qualified elector residing within the district at least six months and within the county at least three years before qualifying.


. Article 2, section 201(B), reads as follows: